¥/¥ «/r
                                   ELECTRONIC RECORD




COA #       07-13-00278-CR                        OFFENSE:        2


            Michael Andrade v. The State of
STYLE:      Texas                                 COUNTY:         Lubbock

COA DISPOSITION:        Affirmed                  TRIAL COURT:    137th District Court


DATE: 03/16/2015                    Publish: No   TC CASE #:      2012-436,468




                         IN THE COURT OF CRIMINAL APPEALS



           Michael Andrade v. The State of
STYLE:     Texas                                       CCA#:             HM-*S
         APP^LLj^A/T^S,               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:       Os/m?I^O/J"
                25                                     SIGNED:                           PC:_

JUDGE:        ^A ^4^^                                  PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD